DETAILED ACTION
This action is responsive to the following communication: The Amendment filed on 12/21/2021.
In the instant application, claims 1, 19 and 20 are amended independent claims; Claims 1-20 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 03/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10416854 and 10969943, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method, a user device, and a non-transitory computer readable medium for receiving, by a user device via a user interface (UI), authorization to engage in autofill for an application displayed on the UI of the user device. The method further includes detecting an autofill trigger event while the application is displayed on the UI. The method also includes, responsive to detecting the autofill trigger event, determining a subset of content displayed on the UI, wherein the subset excludes user-specific information. The method additionally includes transmitting a request to a remote provider for candidate data for use in autofill for the application, wherein the request comprises the subset of content displayed on the UI. The method further includes receiving a response from the remote 
Independent claims 1, 19 and 20 when considered as a whole, are allowable over the prior art of record.  
	The closest prior arts, as previously cited: KIRSCH (US 2013/0198598) teaches a method of populating form data may include accessing an electronic form provided by a website. The method may include using the plurality of fields to request information associated with the plurality of fields from an identity repository and receiving the information associated with the plurality of field from the identity repository and using the information associated with the plurality of fields to populate the plurality of fields of the electronic forms. WETZEL et al. (US 2015/0215305) teaches a system and method for populating online applications on a mobile device using data obtained from third party platforms based on authenticated communications between the applicant system and the third-party system may include using an application provider system to transmit data indicative of a web-based form, including a link to allow an end user to select a third party to provide data to populate a plurality of fields of the web-based form, receive a selection of a third party to provide data to populate a plurality of fields of the web-based form, in response to the selection, transmit a third-party application programming interface (API) call to the selected third party, transmit data indicative of an authentication request associated with the selected third party, receive a security token in response to a validated authentication request, the security token enabling communication between the application provider system and the third party system via the third party API, wherein the enabled communications is based on a set of permissions, each permission associated with a specific data field in the web-based form. WELLS et al. (US 2013/0227031) teaches method for suggested recipients for a message being composed is described herein. Input of a partial recipient identifier is detected in a recipient identifier entry field of a message composition 
However, KIRSCH, WETZEL, and WELLS do not teach or suggest the particular combination of steps or elements as recited in the amended independent claims 1, 19 and 20. For example, the prior arts do not teach of suggest the steps of “receiving, by a remote device from a user device, a request for candidate data for use in autofill for an application displayed on a user interface (UI) of the user device, wherein the request comprises a subset of content displayed on the UI, wherein the subset of content displayed on the UI excludes user-specific information and includes information associated with a view hierarchy of the user device; determining, by the remote device based on the view hierarchy and the subset of content displayed on the UI, one or more fillable fields of one or more text input fields displayed on the UI of the user device; determining, by the remote device and based on the subset of content displayed on the UI and the one or more fillable fields, a data set, wherein the data set comprises one or more candidate values corresponding to the one or more fillable fields of the one or more text input fields displayed on the UI; and transmitting, by the remote device to the user device, a response to the request for candidate data, wherein the response comprises the determined data set comprising the one or more candidate values for entry into the one or more fillable fields of the one or more text input fields displayed on the UI.”

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached from Monday – Friday between 8:30 AM and 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174